DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.9, 153,284 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim2 recites a medical video network system comprising: an endoscope including: an image sensor configured to output an endoscopic video signal; and circuitry configured to generate metadata written in extensible markup language format in response to an operation of the endoscope and to add the generated metadata to the endoscopic video signal; and one or more processors, coupled to the endoscopic device through a network, including at least a video recorder, each of the one or more processors including circuitry configured to: receive the endoscopic video signal with the generated metadata added to the endoscopic video signal; interpret the generated metadata; and process the endoscopic video signal based on the interpreted metadata, wherein processing the endoscopic video signal includes the circuitry being further configured to record the endoscopic video signal in the video recorder based on the interpreted metadata.
receiving metadata written in extensible markup language generated in response to an operation of the endoscopic device; adding the generated metadata to the endoscopic video signal; interpreting the received metadata; and processing the received endoscopic video signal based on the interpreted metadata, wherein processing the endoscopic video signal includes recording the endoscopic video signal in the video recorder based on the interpreted metadata.
The closest prior arts, Watai et al US 7,321,673, Ohi et al US 8,015,242, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484